FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Agreement”) is dated
as of August 27, 2012, by and among EPICEPT CORPORATION, a Delaware corporation
(“EpiCept”), MAXIM PHARMACEUTICALS INC., a Delaware corporation (“Maxim”),
CYTOVIA, INC., a Delaware corporation (“Cytovia”, and collectively with EpiCept
and Maxim, the “Borrowers”), MIDCAP FUNDING III, LLC, a Delaware limited
liability company in its capacity as agent (“Agent”) for the lenders under the
Loan Agreement (as defined below) (“Lenders”), and the Lenders.

W I T N E S S E T H:

WHEREAS, Borrowers, Lenders and Agent are parties to that certain Loan and
Security Agreement, dated as of May 27, 2011 (as amended, restated, supplemented
or otherwise modified from time to time, the “Loan Agreement”; capitalized terms
used herein have the meanings given to them in the Loan Agreement except as
otherwise expressly defined herein), pursuant to which Lenders have agreed to
provide to Borrowers certain loans and other extensions of credit in accordance
with the terms and conditions thereof; and

WHEREAS, the Borrowers have requested that the Agent and Lenders amend the Loan
Agreement in certain respects and the undersigned Lenders and the Agent are
willing to make such amendment, all in accordance with, and subject to, the
terms and conditions set forth in, this Agreement.

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrowers, Lenders and Agent hereby
agree as follows:

1. Acknowledgment of Obligations. Each Borrower acknowledges and agrees that as
of the First Amendment Effective Date, but without giving effect to this
Agreement, the aggregate principal balance of the Term Loan is at least
$5,270,967.80. The foregoing amount does not include interest, fees, expense and
other amounts that are chargeable or otherwise reimbursable under the Loan
Agreement and the other Loan Documents. Borrowers hereby acknowledge, confirm
and agree that all Term Loans made prior to the date hereof, together with
interest accrued and accruing thereon, and fees, costs, expenses and other
charges owing by Borrowers to Agent and Lenders under the Loan Agreement and the
other Loan Documents, are unconditionally owing by Borrowers to Agent and
Lenders, without offset, defense or counterclaim of any kind, nature or
description whatsoever except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting creditor’s rights generally.

2. Amendments to the Loan Agreement. Subject to the terms and conditions of this
Agreement, including without limitation fulfillment of the conditions to
effectiveness specified in Section 8 below, the Loan Agreement is hereby amended
as follows:

(a) Section 2.2(b) of the Loan Agreement shall be deleted in its entirety and
the following revised Section 2.2(b) shall be substituted in lieu thereof:

“(b) Interest Payments and Repayment. Commencing on the first (1st) Payment Date
following the Funding Date of Tranche One, and continuing on the Payment Date of
each successive month thereafter through and including the Maturity Date,
Borrower shall make monthly payments of interest to each Lender in accordance
with its respective Pro Rata Share, in arrears, and calculated as set forth in
Section 2.3. In addition to the interest payments in accordance with the
immediately preceding sentence, Borrower shall make principal payments with
respect to the Term Loans as follows: (i) commencing on the Amortization Date,
and continuing on the Payment Date of each successive month thereafter through
the First Amendment Effective Date, Borrower shall make consecutive monthly
payments of principal to each Lender in accordance with its respective Pro Rata
Share, as calculated by Agent based upon: (A) the amount of such Lender’s Term
Loans and (B) a straight-line amortization schedule ending on the Maturity Date,
(ii) on the First Amendment Effective Date, Borrower shall make a principal
payment of $1,200,000.00, which payment shall be allocated and paid to each
Lender in accordance with its Pro Rata Share, (iii) on January 15, 2013, and on
each Payment Date thereafter beginning with February 1, 2013 through the
Maturity Date, Borrower shall make principal payments of $277,419.35 on each
such date, which payment shall be allocated and paid to each Lender in
accordance with its Pro Rata Share and (iv) Borrower shall pay the remaining
outstanding balance of the Term Loan on the Maturity Date. Without limiting the
foregoing, all unpaid principal and accrued interest with respect to the Term
Loans is due and payable in full on the Maturity Date. The Term Loans may be
prepaid only in accordance with Sections 2.2(c) and 2.2(d).”

(b) Section 14 of the Loan Agreement shall be amended by adding thereto in
appropriate alphabetical order the following definition:

“‘First Amendment Effective Date’ has the meaning given such term in the First
Amendment to Loan and Security Agreement, dated as of August 27, 2012, among the
Borrowers, Agent and Lenders signatory thereto.”

3. Final Payment Fee. Borrower acknowledges and agrees that, notwithstanding any
of the amendments or other modifications set forth herein or in any other
documentation or correspondence related to the Loan Agreement or Loan Documents,
or any other action taken by Borrower, Agent or any Lender, the Final Payment
remains due and payable, in full and without counterclaim or offset of any kind,
on the Maturity Date.

4. Additional Covenants. Until such time as Agent has indicated otherwise in
writing, Borrower agrees as follows:

(a) Pursuit of Acceptable Sale or Partnering Transaction. Borrower shall, and
shall cause each of its agents, representatives, officers, directors, employees
and advisors, to use its best efforts to (i) negotiate and enter into a
definitive agreement with respect to an Acceptable Sale or Partnering
Transaction (as defined below) as soon as practical but in any event no later
than October 15, 2012 and (ii) consummate such Acceptable Sale or Partnering
Transaction as soon as practical but in any event no later than January 15,
2013. An “Acceptable Sale or Partnering Transaction” shall mean (i) a sale,
merger or similar transaction with respect to Borrower and/or (ii) a partnering
transaction in connection with the Borrower’s drug AmiKet (formerly known as
EpiCept NP-1), in the case of either or both clause (i) and (ii) on terms and
conditions and subject to documentation satisfactory to Agent in its sole
discretion, which either (x) provides for the payment in full of the Obligations
by not later than January 15, 2013 or (y) provides for the Loans and Loan
Documents to remain outstanding on terms and conditions and pursuant to
documentation satisfactory to Agent in its sole discretion; provided, that,
nothing in this Agreement shall constitute Agent’s or any Lender’s consent to
any such transaction or any documentation entered into in connection with any
such transaction, all of which remains subject to future consent by Agent and
the Lenders.

(b) Cooperation and Deliverables Relating to Acceptable Sale or Partnering
Transaction. Borrower shall deliver to Agent on the first Business Day of each
week an officer’s certificate, in form and substance satisfactory to Agent,
executed by Borrower’s Chief Financial Officer, that includes (i) a status
update and detailed summary with respect to (A) any potential or ongoing
partnering transactions in connection with the Borrower’s drug AmiKet (formerly
known as EpiCept NP-1), and (B) any transaction or potential transaction with
respect to a sale or merger involving the Borrower, in all cases under clause
(A) or (B), whether or not the same would constitute an Acceptable Sale or
Partnering Transaction and (ii) a certification by Borrower’s Chief Financial
Officer, that there have been no adverse changes in connection with discussions,
negotiations and circumstances surrounding any such potential transaction,
including any circumstances that would either (A) cause such transaction not to
constitute an Acceptable Sale or Partnering Transaction or (B) affect in any way
the possibility that such transaction is documented by not later than
October 15, 2012 or consummated by not later than January 15, 2013. Borrower
shall, at the request of Agent, cause all officers, management personnel or
other representatives of Borrower (as requested by Agent) to make themselves
available to participate in a telephonic or in person meeting to discuss such
weekly status update and any such potential transaction.

(c) Budget Matters. Borrower shall (i) (A) on or prior to the First Amendment
Effective Date, deliver to Agent an operating budget in form, substance and
methodology satisfactory to Agent, which shall reflect Borrower’s good faith
projection of all cash receipts and disbursements on a week-by-week basis in
connection with the operating of its business through October 31, 2012, (B) for
each month (each a “Subject Month”) beginning with the month ending November 30,
2012 and continuing for each month ended thereafter, on or prior to the date
that is ten (10) days prior to the beginning of such Subject Month, deliver to
Agent an operating budget in form, substance and methodology satisfactory to
Agent, which shall reflect Borrower’s good faith projection of all cash receipts
and disbursements on a week-by-week basis in connection with the operating of
its business for, and through the end of, the Subject Month (the budgets
delivered pursuant to clauses (A) and (B) of this Section 4(c)(i) shall be
collectively referred to as the “Budget”) and (C) on Monday of each week
following the First Amendment Effective Date, deliver to Agent an expense report
for the immediately preceding week along with a comparison against the budget
amount of expenses for that week in accordance with the Budget, and (ii) during
any given week, cause its expenditures to be in line with its Budget for such
week in all material respects and, in furtherance of the foregoing, with respect
to line items in the Budget in excess of $25,000, shall not make expenditures
with respect to any line item on the Budget in excess of five percent (5.0%) (or
such greater percentage as may be consented to in writing in advance by Agent in
its sole discretion (the determination of whether Agent is willing to grant such
consent not to be unreasonably delayed)) of the amount set forth on the Budget
for such expenditure.

(d) Cash Management. Without limiting the requirements in the Loan Agreement
with respect to Borrower’s Collateral Accounts or otherwise:



  (i)   On or prior to the First Amendment Effective Date (and thereafter with
respect to any new Receipts (as defined below), Borrower shall deposit with
Agent all of its cash, Cash Equivalents and other items of payment or receipts
(such cash, Cash Equivalents and other items of payment or receipts,
collectively, the “Receipts”) to be held by Agent subject to distribution into
the Specified Controlled Operating Account or the Specified Controlled Deposit
Account as set forth below.



  (ii)   By not later than August 31, 2012, Borrower shall establish or
designate a deposit account in the name of Borrower (the “Specified Controlled
Operating Account”) with a depositary institution satisfactory to Agent and
shall have entered into and caused such depositary institution to enter into a
Control Agreement with Agent that governs such Specified Controlled Operating
Account, which Control Agreement shall provide that Agent has sole dominion and
control over such Specified Controlled Operating Account and that such
depositary institution shall, after depositary has received notice from Agent,
accept only instructions from Agent, and not Borrower, with respect to the
Specified Controlled Operating Account and any and all Receipts on deposit or to
be deposited therein. Upon satisfaction of the requirements set forth in the
immediately preceding sentence of this subclause (ii) in Agent’s discretion,
Agent shall deposit in the Specified Controlled Operating Account a deposit of
$675,000 (or such lesser amount as may be on deposit with Agent) of Borrower’s
Receipts on deposit with Agent (the “Initial Budget Expense Funds”), which shall
be maintained on deposit in the Specified Controlled Operating Account except as
permitted to be used by Borrower in accordance with Section 4(d)(v) below.
Borrower shall not be permitted to deposit any other Receipts into the Specified
Controlled Operating Account other than the Specified Funds (as defined below)
at such times and for such purposes as are set forth below.



  (iii)   On or prior to September 7, 2012, Borrower shall have established a
deposit account (the “Specified Controlled Deposit Account”; and together with
the Specified Controlled Operating Account, collectively, the “Specified
Controlled Accounts”), which shall be separate from the Specified Controlled
Operating Account, with a depositary institution satisfactory to Agent and shall
have entered into and caused such depositary institution to enter into a Control
Agreement with Agent that governs such Specified Controlled Deposit Account,
which Control Agreement shall provide that Agent has sole dominion and control
over such Specified Controlled Deposit Account and that such depositary
institution shall, at all times, accept only instructions from Agent, and not
Borrower, with respect to the Specified Controlled Deposit Account and any and
all Receipts on deposit or to be deposited therein. Upon satisfaction of the
requirements set forth in the immediately preceding sentence of this subclause
(iii) in Agent’s discretion, Agent shall deposit the remaining balance of
Borrower’s Receipts that are on deposit with the Agent into the Specified
Controlled Deposit Account. Borrower shall cause any and all future Receipts
(other than the Specified Funds (as defined below) used in accordance with the
terms of this Agreement) to be deposited into the Specified Controlled Deposit
Account.



  (iv)   Beginning on the first Business Day of the week ending November 9, 2012
and on the first Business Day of each week thereafter (each such week, a “Draw
Week”), so long as (i) no Default or Event of Default shall have occurred and
(ii) so long as no event or circumstances exist or have arisen which could
reasonably be expected to have a Material Adverse Change, Borrower may request,
once during such Draw Week, up to an additional $200,000 (or such lesser amount
as may be on deposit with Agent) (the “Specified Funds”) to be transferred from
the Specified Controlled Deposit Account to the Specified Controlled Operating
Account to be used solely to reimburse Borrower for expenses actually incurred
and disbursements actually made in accordance with and as set forth in the
Budget for the week ended immediately prior to the Draw Week. If such Specified
Funds are available, following such request and a determination by Agent in its
discretion that such expenses have been incurred or disbursements made in
accordance with the Budget, Agent shall instruct the depositary bank where the
Specified Controlled Deposit Account is located to transfer the Specified Funds
to the Specified Controlled Operating Account. To the extent that any Specified
Funds are not used to satisfy such expenses or disbursements, Borrower shall
cause such excess funds to be deposited back into the Specified Controlled
Deposit Account by the first Business Day of the week immediately succeeding the
Draw Week.



  (v)   Borrower shall use the Initial Budget Expense Funds and the Specified
Funds solely to satisfy the expenses and disbursements set forth in the Budget
and then only in accordance with the procedures set forth in this Agreement.
Without limiting the foregoing, Borrower agrees that it shall not, under any
circumstances, use any of its Receipts, including without limitation, the
Initial Budget Expense Funds and the Specified Funds, to challenge (A) any of
Agent’s or any Lender’s Liens under the Loan Agreement and other Loan Documents,
(B) any right or remedy Agent or any Lender may have under the Loan Documents or
pursuant to applicable law, or (C) the enforceability of any of the Loan
Documents.



  (vi)   Borrower hereby authorizes Agent and Lenders to debit any Specified
Controlled Account for payment when due of any and all Obligations, including
without limitation, principal payments, interest payments, fees and Lenders’
Expenses, due to Agent or any Lender pursuant to the Loan Documents.

(e) General Cooperation and Disclosure. Without limiting anything in clauses (a)
through (d) above or otherwise in this Agreement, Borrower shall, and shall
cause its officers, directors, employees and advisors to, cooperate fully with
Agent in furnishing information as and when reasonably requested by Agent or any
other Lender regarding the Collateral, Borrower’s financial affairs, finances,
financial condition, business and operations or any other matters related to the
Borrower or otherwise contemplated in this Agreement. Borrower authorizes Agent
to meet and/or have discussions with any of its officers, directors, employees
and advisors from time to time as reasonably requested by Agent to discuss any
matters regarding the Collateral, Borrower’s or any other Credit Party’s
financial affairs, finances, financial condition, business and operations, or
any other matters related to the Borrower or otherwise contemplated in this
Agreement and shall direct and authorize all such persons and entities to fully
disclose to Agent all information reasonably requested by Agent regarding the
foregoing. Borrower waives and releases any such officer, director, employee and
advisor from the operation and provisions of any confidentiality agreement with
Borrower, as the case may be, such that such person or entity is not prohibited
from providing any of the foregoing information to Agent or any Lender.

5. Additional Events of Default. Any of the following shall constitute an
immediate Event of Default hereunder and under the Loan Agreement: (a) the
failure by Borrower to comply with any term, condition or covenant set forth in
this Agreement, (b) the failure of any representation or warranty made by
Borrower under or in connection with this Agreement to be true, correct and
complete as of the date when made or any other breach of any such representation
or warranty, (c) the repudiation and/or assertion of any defense by any Borrower
with respect to this Agreement or any Loan Document or the pursuit by Borrower
or any person related to Borrower against the Agent or any Indemnified Person,
(d) the failure by Borrower to deliver the officer’s certificate set forth in
Section 4(b) of this Agreement, or the failure of such certificate to include
the certifications relating to any possible transaction that could constitute an
Acceptable Sale or Partnering Transaction as required by Section 4(b) of this
Agreement or (e) a determination by Agent in its sole discretion that
(i) discussions, negotiations or progress relating to any potential Acceptable
Sale or Partnering Transaction have ceased or slowed or other circumstances or
developments have arisen that make it unlikely that such sale or partnering
transaction will be consummated or (ii) it is unlikely that Borrower shall be
able to document or consummate an Acceptable Sale or Partnering Transaction in a
time period acceptable to Agent.

6. No Other Amendments or Consents, Waivers, Etc.; Reservation of Rights. Except
for the amendments and other modifications set forth and referred to in
Sections 2 thru 5 above, the Loan Agreement and the other Loan Documents shall
remain unchanged and in full force and effect. Nothing in this Agreement is
intended, or shall be construed, to constitute a novation or an accord and
satisfaction of any of Borrowers’ Obligations or to modify, affect or impair the
perfection or continuity of Agent’s security interests in, security titles to or
other liens, for the benefit of itself and the Lenders, on any Collateral for
the Obligations. Without limiting the foregoing, except as expressly set forth
herein, the execution, delivery and effectiveness of this Agreement shall not
directly or indirectly (i) create any obligation to make any further loans,
advances or other financial accommodations or to continue to defer any
enforcement action after the occurrence of any Default or Event of Default,
whether such Default or Event of Default has occurred or occurs in the future,
(ii) constitute a consent or waiver of any past, present or future violations of
any provisions of the Loan Agreement or any other Loan Documents nor constitute
a novation of any of the Obligations under the Loan Agreement or other Loan
Documents, (iii) amend, modify or operate as a waiver of any provision of the
Loan Agreement or any other Loan Documents or any right, power or remedy of any
Lender, (iv) constitute a consent to any merger or other transaction or to any
sale, restructuring or refinancing transaction or (v) constitute a course of
dealing or other basis for altering any Obligations or any other contract or
instrument. Except as expressly set forth herein, each Lender reserves all of
its rights, powers, and remedies under the Loan Agreement, the other Loan
Documents and applicable law. All of the provisions of the Loan Agreement and
the other Loan Documents, including, without limitation, the time of the essence
provisions, are hereby reiterated, and if ever waived, are hereby reinstated.

7. Representations and Warranties. To induce Agent and Lenders to enter into
this Agreement, each Borrower does hereby warrant, represent and covenant to
Agent and Lenders that (i) each representation or warranty of Borrowers set
forth in the Loan Agreement is hereby restated and reaffirmed as true and
correct in all material respects on and as of the date hereof as if such
representation or warranty were made on and as of the date hereof (except to the
extent that any such representation or warranty expressly relates to a prior
specific date or period) and (ii) each Borrower has the power and is duly
authorized to enter into, deliver and perform this Agreement and this Agreement
is the legal, valid and binding obligation of each Borrower enforceable against
such Borrower in accordance with its terms.

8. Condition Precedent to Effectiveness of this Agreement. This Agreement shall
become effective as of the date (the “First Amendment Effective Date”) upon
which Agent shall have received the following, each in form and, in form and
substance satisfactory to Agent and Lenders:

(a) one or more counterparts of this Agreement duly executed and delivered by
Borrowers, Agent and Lenders

(b) the principal payment payable on the First Amendment Effective Date as set
forth in Section 2.2(b) of the Loan Agreement (as amended by this Agreement);

(c) satisfaction, in Agent’s sole discretion, by Borrower of all of the
conditions set forth in Section 4 of this Agreement that are required to be
satisfied on or prior to the First Amendment Effective Date; and

(d) such other documents, instruments, agreements and opinions as the Agent
shall request.

9. Release.

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each Borrower, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and each Lender and
their respective successors and assigns, and their respective present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, Lenders
and all such other persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which any Borrower or any of its successors, assigns, or other
legal representatives may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the First Amendment Effective Date, including, without limitation, for
or on account of, or in relation to, or in any way in connection with the Loan
Agreement or any of the other Loan Documents or transactions thereunder or
related thereto.

(b) Each Borrower understands, acknowledges and agrees that its release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

(c) Each Borrower agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

10. Covenant Not To Sue. Each Borrower, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by Borrowers
pursuant to Section 9 above. If any Borrower or any of its successors, assigns
or other legal representatives violates the foregoing covenant, Borrowers, for
themselves and their successors, assigns and legal representatives, agree to
pay, in addition to such other damages as any Releasee may sustain as a result
of such violation, all attorneys’ fees and costs incurred by any Releasee as a
result of such violation.

11. Indemnification. Borrower hereby agrees to indemnify, defend and hold
harmless Agent and each Lender in accordance with Section 12.2 of the Loan
Agreement, the terms of which are incorporated herein by reference.

12. Advice of Counsel. Each of the parties represents to each other party hereto
that it has discussed this Agreement with its counsel.

13. Severability of Provisions. In case any provision of or obligation under
this Agreement shall be invalid, illegal or unenforceable in any applicable
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

14. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed to be an original and all of which when taken together
shall constitute one and the same instrument.

15. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF MARYLAND APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICTS OF LAWS.

16. Entire Agreement. The Loan Agreement and the other Loan Documents as and
when modified through this Agreement embody the entire agreement between the
parties hereto relating to the subject matter thereof and supersede all prior
agreements, representations and understandings, if any, relating to the subject
matter thereof.

17. No Strict Construction, Etc. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement. Time is of the essence for this Agreement.

18. Loan Document. For the avoidance of doubt, this Agreement constitutes a Loan
Document.

19. Costs and Expenses. Each Borrower absolutely and unconditionally agrees to
pay or reimburse upon demand for all reasonable fees, costs and expenses
incurred by Agent and the Lenders that are Lenders on the Closing Date in
connection with the preparation, negotiation, execution and delivery of this
Agreement and any other Loan Documents or other agreements prepared, negotiated,
executed or delivered in connection with this Agreement or transactions
contemplated hereby.

[Remainder of page intentionally blank; signature pages follow.]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year specified at the beginning hereof.

BORROWERS:

EPICEPT CORPORATION

By:       
Name:       
Title:       


MAXIM PHARMACEUTICALS INC.

By:       
Name:       
Title:       


CYTOVIA, INC.

By:       
Name:       
Title:       


AGENT AND LENDER:

MIDCAP FUNDING III, LLC

By:       
Name:       
Title: Authorized Signatory


